Case 1:18-cv-00252-PLM-PJG ECF No. 149 filed 06/05/20 PageID.2092 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

AUTUMN SMITH,                                 )
                         Plaintiff,           )
                                              )     No. 1:18-cv-252
-v-                                           )
                                              )     Honorable Paul L. Maloney
DAVID WALTERS and KIM TUYLS,                  )
                      Defendants.             )
                                              )

                                      JUDGMENT

      In accordance with the order entered on this date (ECF No. 148), and pursuant to

Fed. R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: June 5, 2020                                  /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
